DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,199,408 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 26-28 and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2009/0127599 A1, cited in previous Office Action).

As to claim 23, Kim et al. discloses an imaging device (Fig.6), comprising:

a counter electrode on the first surface (Fig.6: upper electrode 70);
a first electrode on the second surface (Fig.6: the lower electrode 41 on the right side);
a second electrode on the second surface (Fig.6: the lower electrode 41 in the middle), the second electrode being spaced from the first electrode (As shown in Fig. 6); and
an auxiliary electrode (Fig.6: the second electrode 45) on the second surface between the first electrode and the second electrode (See Fig.6), the auxiliary electrode being spaced from the first electrode and the second electrode (As shown in Fig.6), wherein
a distance between the first electrode and the auxiliary electrode (Fig.4: the distance (D1 in Fig.4 reproduced below) between the lower electrode 41 on the right side (or the claimed first electrode) and the right-most portion of the second electrode 45 (or the claimed auxiliary electrode), corresponds to the claimed distance) is different from a distance between the second electrode and the auxiliary electrode (Fig.4: the distance (D2 in Fig.4 reproduced below) between the lower electrode 41 in the middle (or the claimed second electrode) and the right-most portion of the second electrode 45 (or the claimed auxiliary electrode), corresponds to the claimed distance) (Fig.4: the two distances D1 and D2 are different).

[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (D1)][AltContent: textbox (D2)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    352
    568
    media_image1.png
    Greyscale

Fig. 4 of Kim et al.

As to claim 26, Kim et al. discloses the imaging device according to claim 23, wherein the auxiliary electrode surrounds the first electrode and the second electrode (Fig.4: the second electrode 45 corresponds to the auxiliary electrode in the claim; and the lower electrodes 41 corresponds to the first and second electrodes in the claim.  The second electrode 45 surrounds the lower electrodes 41).

As to claim 27, Kim et al. discloses the imaging device according to claim 23, wherein
the first electrode is one of first electrodes arranged one-dimensionally or two- dimensionally in a plan view, and the second electrode is one of second electrodes arranged one-dimensionally or two- dimensionally in the plan view (Fig.4 shows the lower electrodes 41 (corresponding to the first and second electrodes) arranged one-dimensionally in a plan view).

As to claim 28, Kim et al. discloses the imaging device according to claim 27, wherein the first electrodes and the second electrodes face the counter electrode (Fig.6: the upper electrode 70 corresponds to the claimed counter electrode).

As to claim 34, Kim et al. discloses the imaging device according to claim 23, wherein
the distance between the first electrode and the auxiliary electrode is an average distance between the first electrode and the auxiliary electrode, and the distance between the second electrode and the auxiliary electrode is an average distance between the second electrode and the auxiliary electrode (The examiner considers the distance between the center of the lower electrode 41 on the right side (claimed first electrode) and right-most portion of the second electrode 45 (claimed auxiliary electrode) as the average distance between the first electrode and the auxiliary electrode, and considers the distance between the center of the second electrode and the lower electrode 41 in the middle (claimed second electrode) and right-most portion of the second electrode 45 (claimed auxiliary electrode) as the average distance between the second electrode and the auxiliary electrode).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0127599 A1, cited in previous Office Action) in view of Matsuda et al. (US 2016/0035921 A1, cited in previous Office Action).

As to claim 24, Kim et al. discloses the imaging device according to claim 23. Kim et al. fails to disclose an area of the first electrode is larger than an area of the second electrode.
However, Matsuda et al. teaches an area of the first electrode is larger than an area of the second electrode (Matsuda et al.: Fig.3; [0027]: the area of the electrode 219 corresponding to opening d33 is larger than the area of the electrode 219 corresponding to the opening d36).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. with the teaching of Matsuda et al. such that an area of the first electrode is larger than an area of the second electrode, so as to enable an image of uniform sensitivity to be obtained when receiving light by the first and second pixel cells through different respective color filters ([0029]).

As to claim 25, Kim et al. in view of Matsuda et al. discloses the imaging device according to claim 24, wherein the distance between the first electrode and the auxiliary electrode is smaller than the distance between the second electrode and the auxiliary electrode (Kim et al.: Fig.4: the right-most portion of the second electrode 45/auxiliary electrode is closer to the lower electrode 41 on the right side/first electrode than the lower electrode 41 in the middle/second electrode).

As to claim 29, Kim et al. discloses the imaging device according to claim 23.  Kim et al. fails to disclose a first amplification transistor having a gate coupled to the first electrode, and
a second amplification transistor having a gate coupled to the second electrode.
However, Matsuda et al. further teaches an amplification transistor having a gate coupled to the lower electrode ([0024]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. with the teaching of Matsuda et al. to have a first amplification transistor having a gate coupled to the first electrode, and a second amplification transistor having a gate coupled to the second electrode, so as to control the operation of the light receiving region.

As to claim 30, Kim et al. discloses the imaging device according to claim 23. Kim et al. fails to disclose a size of a region in the photoelectric conversion layer where signal charges are trapped by the first electrode is larger than a size of a region in the photoelectric conversion layer where signal charges are trapped by the second electrode.
However, Matsuda et al. teaches a size of a region in the photoelectric conversion layer where signal charges are trapped by the first electrode is different from a size of a region in the photoelectric conversion layer where signal charges are trapped by the second electrode (Fig.3; [0027]: the area of the electrode 219 corresponding to opening d33 is different from (i.e. larger than) the area of the electrode 219 corresponding to the opening d36.  As such, a size of the region in the photoelectric conversion layer where signal charges are trapped by the first electrode is different from a size of the region in the photoelectric conversion layer where signal charges are trapped by the second electrode).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. with the teaching of Matsuda et al. to have a size of a region in the photoelectric conversion layer where signal charges are trapped by the first electrode different from a size of a region in the photoelectric conversion layer where signal changes are trapped by the second electrode, so as to enable an image of uniform sensitivity to be obtained when receiving light by the first and second pixel cells through different respective color filters ([0029]).

As to claim 31, Kim et al. in view of Matsuda et al. discloses the imaging device according to claim 30, wherein the distance between the first electrode and the auxiliary electrode is smaller than the distance between the second electrode and the auxiliary electrode (Kim et al.: Fig.4: the right-most portion of the second electrode 45/auxiliary electrode is closer to the lower electrode 41 on the right side/first electrode than the lower electrode 41 in the middle/second electrode).

As to claim 32, Kim et al. discloses the imaging device according to claim 23, wherein
the first electrode is a pixel electrode of a first pixel cell ([0023]: “each of the lower electrodes 41 corresponds to a unit pixel”.  Fig.4: the unit pixel on the right side corresponds to the first pixel cell), and
the second electrode is a pixel electrode of a second pixel cell (Fig.4: the unit pixel in the middle corresponds to the second pixel cell).
Kim et al. fails to disclose a sensitivity of the first pixel cell being higher than a sensitivity of the second pixel cell.
However, Matsuda et al. teaches a sensitivity of the first pixel cell being higher than a sensitivity of the second pixel cell (Fig.3; [0027]: the area of the electrode 219 corresponding to opening d33 is larger than the area of the electrode 219 corresponding to the opening d36.  Therefore, the pixel cell associated with opening d33 has higher sensitivity than the pixel cell associated with opening d36.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. with the teaching of Matsuda et al. to have a sensitivity of the first pixel cell being higher than a sensitivity of the second pixel cell, so as to enable an image of uniform sensitivity to be obtained when receiving light by the first and second pixel cells through different respective color filters ([0029]).

As to claim 33, Kim et al. in view of Matsuda et al. discloses the imaging device according to claim 32, wherein the distance between the first electrode and the auxiliary electrode is smaller than the distance between the second electrode and the auxiliary electrode (Kim et al.: Fig.4: the right-most portion of the second electrode 45/auxiliary electrode is closer to the lower electrode 41 on the right side/first electrode than the lower electrode 41 in the middle/second electrode).

Allowable Subject Matter
Claims 1-7 and 19-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to independent claim 1, the prior art of record Kim et al. (US 2009/0127599 A1) discloses an imaging device (Fig.6), comprising:
a photoelectric conversion layer (Fig.6: [0026]: an intrinsic layer 50 and a conductive layer 60) having a first surface and a second surface opposite to the first surface (Fig.6: the top surface of the conductive layer 60 corresponds to the first surface, and the bottom surface of the intrinsic layer 50 corresponds to the claimed second surface);
a counter electrode on the first surface (Fig.6: upper electrode 70);
a first electrode on the second surface (Fig.6: the lower electrode 41 on the right side); 
a second electrode on the second surface (Fig.6: the lower electrode 41 in the middle), the second electrode being spaced from the first electrode (As shown in Fig. 6); and
an auxiliary electrode (Fig.6: the second electrode 45) on the second surface between the first electrode and the second electrode (See Fig.6), the auxiliary electrode being spaced from the first electrode and the second electrode (As shown in Fig.6).
However, the prior art of record fails to disclose or reasonably suggests: “a shortest distance between the first electrode and the auxiliary electrode is different from a shortest distance between the second electrode and the auxiliary electrode” in combination with other limitations recited in the claim.

Claims 2-7 and 19-22 are allowable as being dependent from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tashiro (US 2018/0151620 A1) discloses a photoelectric conversion apparatus includes a plurality of pixels including a pixel electrode having a first electrode and a second electrode, an upper electrode, a photoelectric conversion layer, a first signal output circuit, and a second signal output circuit, and a control unit.
Uesugi et al. (US 2020/0029038 A1) discloses a solid-state imaging device including a first electrode formed on a semiconductor layer, a photoelectric conversion layer formed on the first electrode, a second electrode formed on the photoelectric conversion layer, and a third electrode disposed between the first electrode and an adjacent first electrode, and electrically insulated. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696  

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696